court in the first instance.'       NRS 34.724(2)(b); NRS 34.738(1).

                   Accordingly, we

                              ORDER the petition DENIED.




                                         Parraguirre


                                            J.                    C,I,suoT
                   Douglas




                   cc: Vernon Wesley
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                         'We express no opinion as to whether petitioner could meet the
                   procedural requirements of NRS chapter 34.


SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947A A(1074